Case 2:20-cv-00143-PLM-RSK ECF No. 11, PageID.63 Filed 12/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

JOHN F. LECHNER,                                  )
                            Plaintiff,            )
                                                  )      No. 2:20-cv-143
-v-                                               )
                                                  )      Honorable Paul L. Maloney
MAARTEN VERMAAT,                                  )
                            Defendant.            )
                                                  )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff John Lechner alleges Defendant Maarten Vermaat committed a fraud on the

court. Vermaat, a former Assistant United States Attorney, successfully prosecuted Lechner

in a jury trial in 2012. The Magistrate Judge reviewed the complaint and issued a report

recommending the lawsuit be dismissed. (ECF No. 8.) Plaintiff filed objections. (ECF No.

10.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       The Magistrate Judge recommends dismissing the complaint for lack of subject-

matter jurisdiction.
Case 2:20-cv-00143-PLM-RSK ECF No. 11, PageID.64 Filed 12/02/20 Page 2 of 3




       A. Prosecutorial Immunity

       The Magistrate Judge finds that the alleged conduct fell within the scope of

Defendant’s acts as a prosecutor and, therefore, Defendant is entitled to prosecutorial

immunity. Plaintiff objects, asserting that prosecutorial immunity does not protect an

individual when he or she commits criminal acts.

       Plaintiff’s objection is overruled. Prosecutorial immunity extends to the initiation and

presentation of a criminal action, as well as those activities taken while functioning as a

prosecutor. Skinner v. Govorchin, 463 F.3d 518, 525 (6th Cir. 2006). The critical test is

whether the “actions in question are those of an advocate.” Id. (quoting Spurlock v.

Thompson, 330 F.3d 791, 798 (6th Cir. 2003)). Here, the conduct about which Plaintiff

complains falls squarely within the inquiry—the acts were that of an advocate, the prosecutor

presenting a case to the jury.

       B. Devoid of Merit

       The Magistrate Judge also finds that the Plaintiff cannot seek relief for his criminal

conviction in this civil case. Plaintiff objects. Plaintiff argues that any judgment procured by

fraud can be set aside.

       Plaintiff’s objection is overruled. Plaintiff has a mechanism for proving the alleged

fraud on the court in his criminal action; he can file an appeal and then a habeas petition.

Plaintiff cannot, however, file a civil lawsuit against the prosecutor in an attempt to prove

malfeasance in his criminal case if success in the civil case “would necessarily demonstrate

the invalidity” of his conviction. Thomas v. Eby, 481 F.3d 434, 439 (6th Cir. 2007) (quoting

Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)).


                                               2
Case 2:20-cv-00143-PLM-RSK ECF No. 11, PageID.65 Filed 12/02/20 Page 3 of 3




      For these reasons, the Court ADOPTS as its opinion the Report and

Recommendation (ECF No. 8). The Court DISMISSES Plaintiff’s lawsuit for lack of subject

matter jurisdiction. IT IS SO ORDERED.

Date: December 2, 2020                                   /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge




                                          3
